Citation Nr: 1629506	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bilateral leg disability, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1993 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an June 2011 rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 24, 2016, the Veteran presented sworn testimony during a video hearing which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's bilateral leg disability, identified as varicose veins, is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral leg disability, identified as varicose veins, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals bilateral leg disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


	(CONTINUED ON NEXT PAGE)


Merits

The Veteran contends that his varicose veins began in service and have continued until the present time.  The Board finds the evidence corroborates the Veteran's contentions and that service connection for varicose veins is warranted.

The first requirement for service connection a current disability is met.  The Veteran testified in May 2016 that he currently has varicose veins.  The Board recognizes the United States Court of Appeals for Veterans Claims has held in Barr v. Nicholson 21 Vet. App. 303, 309 that "because varicose veins may be diagnosed by their unique and readily identifiable features, the presence of varicose veins is not a determination 'medical in nature' and is capable of lay observation.  With this holding in mind, the Board turn to the medical evidence, and in particular, the diagnosis of peripheral vascular disease (PVD) in a April 8, 2008 VA treatment note, which included a date of diagnosis as June 26, 2006, a month following separation form service.  The Board notes that conditions associated with PVD that affect the veins include deep vein thrombosis (DVT), varicose veins, and chronic venous insufficiency.  See http://surgery.med.miami.edu/vascular-and-endovascular/patient-care-services/peripheral-vascular-disease (last visited July 22, 2016).

Turning to the question of in service incurrence, the Board notes that the Veteran was diagnosed with bilateral varicosities (i.e. varicose veins) in service as referenced in a March 2003 examination.  Thus, the Board finds an inservice incurrence is provided by the evidence.

Regarding nexus, the Board notes that there has been no opinion provided on the issue of varicose veins.  However, in the Veteran's May 2016 hearing, he testified, in sum, that he has been suffering from the symptoms of varicose veins starting in service and continuing to the present day.  In weighing the Veteran's statement, the Board notes that the Veteran is competent to assert the presence of symptoms subject to lay observation.  The Veteran is also highly credible in this regard as he was diagnosed with varicose veins in service, and with PVD, which is a broader characterization of a vascular condition that includes varicose veins, one month from his separation.  Given the fact there is no negative opinion of record, the close proximity of the post-service diagnosis to service, and the credible statements of the Veteran regarding the continuing symptoms since his separation from service, the Board finds that service connection is warranted.  See 38 C.F.R. § 3.303(a) (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence);  see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)
 
After having carefully reviewed the record, and weighing the evidence in support of and the total lack of evidence against the claim, the Board finds that the preponderance of the evidence supports a finding that the Veteran varicose veins are related to his active service.  Entitlement to service connection for varicose veins has been established, and the appeal is granted.  


ORDER

Entitlement to service connection for bilateral varicose veins is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


